DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9-12, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mi et al (US 6,906,849 B1).
In regard to claims 1 and 9, Mi et al discloses a micro-electro-mechanical systems (MEMS) device, and method, (column 3, line 60 – column 6, line 24, Figure 1, “X1”), comprising: a mirror structure (Figure 1, “110”) suspended from a first hinge and a second hinge that are arranged to enable the mirror structure to be tilted about a tilt axis (Figure 1, “150,” re: opposite sides), wherein the mirror structure comprises a first actuator and a second actuator located on opposite sides of the tilt axis (Figure 1, “121a, 121b”); a fixed electrode, coupled to first actuator, to cause the mirror structure to tilt about the tilt axis in a first direction based on a fixed voltage applied to the fixed electrode (column 7, lines 21-26, Figure 1, “132a”); and a driving electrode, coupled to the second actuator, to cause the mirror structure to tilt about the tilt axis in a second direction that is opposite from the first direction based on a driving voltage applied to the driving electrode (column 6, lines 17-24 & column 7, lines 21-26, Figure 1, “132b”).  
Regarding claims 2 and 10, Mi et al discloses wherein the fixed voltage applied to the fixed electrode causes the mirror structure to tilt about the tilt axis by a first angle in the first direction (column 6, lines 17-24 & column 7, lines 21-26, Figure 1, “132a”).  
Regarding claim 3, Mi et al discloses wherein a maximum value of the driving voltage applied to the driving electrode causes the mirror structure to tilt about the tilt axis by a second angle in the second direction such that a sum of the first angle and the second angle defines a tilt range of the mirror structure (column 6, lines 17-24 & column 7, lines 21-26, Figure 1, “132b”).   
Regarding claim 4, the tilt range would inherently be based on one or more of a value of the fixed voltage, the maximum value of the driving voltage, a stiffness of one or more of the first hinge or the second hinge, one or more locations of one or more of the first actuator or the second actuator, or one or more geometries of one or more of the first actuator or the second actuator, this being reasonably assumed from a maximum potential being applied to the electrodes so as to not damage the device and there being a rotational limit to the hinges due to their stiffnesses (column 6, lines 17-24 & column 7, lines 21-26).  
Regarding claim 6, Mi et al discloses wherein the first actuator comprises a first set of electrostatic combs and the second actuator comprises a second set of electrostatic combs (column 4, lines 48-50, Figure 1, “121a,b”).  
Regarding claim 7, Mi et al discloses wherein the first actuator comprises a first set of electrostatic parallel plates and the second actuator comprises a second set of electrostatic parallel plates (column 4, lines 48-50, Figure 1, “121a,b”).  
Regarding claim 11, Mi et al discloses wherein applying the driving voltage to the driving electrode causes the mirror structure to tilt about the tilt axis by a second angle having a value that is based on a value of the driving voltage (column 6, lines 17-24 & column 7, lines 21-26).  
Regarding claim 12, the tilt range would inherently be based on one or more of a value of the fixed voltage, the maximum value of the driving voltage, a stiffness of one or more of the first hinge or the second hinge, one or more locations of one or more of the first actuator or the second actuator, or one or more geometries of one or more of the first actuator or the second actuator, this being reasonably assumed from a maximum potential being applied to the electrodes so as to not damage the device and there being a rotational limit to the hinges due to their stiffnesses (column 6, lines 17-24 & column 7, lines 21-26).  
Regarding claim 14, Mi et al discloses wherein the first actuator comprises a first set of electrostatic combs or electrostatic parallel plates, and wherein the second actuator comprises a second set of electrostatic combs or electrostatic parallel plates (column 4, lines 48-50, Figure 1, “121a,b”).  
Regarding claim 15, Mi et al discloses wherein the MEMS device comprises a single driving channel to receive the driving voltage applied to the driving electrode (column 6, lines 17-22, re: predetermined electric potential).  
In regard to claim 16, Mi et al discloses a micro-electro-mechanical systems (MEMS) device (column 3, line 60 – column 6, line 24, Figure 1, “X1”), comprising: a mirror structure (Figure 1, “110”) configured to be tilted about a tilt axis (Figure 1, “A2”); a first actuator, located on a first side of the tilt axis, configured to cause the mirror structure to tilt about the tilt axis by a first angle in a first direction based on a pre-tilt voltage applied to the first actuator (column 6, lines 17-24, Figure 1, “121a,” re: pre-tilt voltage = 0 volts & predetermined potential applied to 132a); and a driving channel comprising a second actuator, located on a second side of the tilt axis, configured to cause the mirror structure to tilt about the tilt axis by a second angle in a second direction that is opposite from the first direction based on a driving voltage applied to a driving electrode provided in the driving channel (column 6, lines 17-24, Figure 1, “132b”), wherein the mirror structure has a tilt range that is based on the pre-tilt voltage and a maximum value of the driving voltage (column 6, lines 17-24 & column 7, lines 21-26).  
Regarding claim 17, Mi et al discloses wherein the pre-tilt voltage is based on a fixed voltage applied to a fixed electrode coupled to the first actuator (column 6, lines 17-24, Figure 1, “121a,” re: pre-tilt voltage = 0 volts & predetermined potential applied to 132a).  
Regarding claim 20, the tilt range would inherently be based on one or more of the tilt range is based on a value of the pre-tilt voltage, the maximum value of the driving voltage, a stiffness of one or more hinges that enable the mirror structure to be tilted about the tilt axis, one or more locations of one or more of the first actuator or the second actuator, or one or more geometries of one or more of the first actuator or the second actuator, this being reasonably assumed from a maximum potential being applied to the electrodes so as to not damage the device and there being a rotational limit to the hinges due to their stiffnesses (column 6, lines 17-24 & column 7, lines 21-26).  

Allowable Subject Matter
Claims 5, 8, 13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 5: a MEMS device as claimed, specifically wherein the mirror structure comprises a membrane arranged to receive a negative bias voltage such that an effective voltage applied to the fixed electrode is based on the fixed voltage and the negative bias voltage.  
The prior art fails to teach a combination of all the claimed features as presented in claim 8: a MEMS device as claimed, specifically comprising: a driving channel comprising an interface to connect the driving electrode to a digital-to- analog converter configured to apply the driving voltage to the driving electrode.  
The prior art fails to teach a combination of all the claimed features as presented in claim 13: a method as claimed, specifically comprising: applying a negative bias voltage to a membrane of the mirror structure, wherein an effective voltage applied to the fixed electrode is based on the fixed voltage and the negative bias voltage.  
The prior art fails to teach a combination of all the claimed features as presented in claim 18: a MEMS device as claimed, specifically wherein the pre-tilt voltage is based on a negative bias voltage applied to a membrane of the mirror structure.  
The prior art fails to teach a combination of all the claimed features as presented in claim 19: a MEMS device as claimed, specifically wherein the pre-tilt voltage is based on a fixed voltage applied to a fixed electrode coupled to the first actuator and a negative bias voltage applied to a membrane of the mirror structure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 5, 2022